IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE
A BLUE IN COLOR ALCATEL FLIP )
PHONE BEARING IMEI: ) CASE NO. 319-mI-\O5UL
014892005471176; AN APPLE IPHONE IN. )
A BLACK IN COLOR OTTERBOX
PHONE CASE BEARING IMEI: )
354840090692774.

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Matthew Ernst, being duly sworn, state the following information to be true to the best

of my knowledge, information and belief:
INTRODUCTION

1. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (“ATF”). As such, I am “an investigator or officer charged by the Attorney General
with the duty of enforcing any of the criminal, seizure, or forfeiture provisions of the laws of the
United States” within the meaning of Section 3051(a) of Title 18, United States Code; that is, an
officer of the United States who is empowered by law to conduct investigations of, execute
warrants and to make arrests for offenses against the United States and offenses enumerated in
United States Code Title 18 and Title 21. I have been employed with ATF since January 2015,
and have been assigned to the Knoxville Field Office, under the Nashville Field Division.

2. During my employment in law enforcement, I have received training in
connection with, and conducted investigations of violations of the National Firearms Act, Gun

Control Act, and Title 18, United States Code, Sections 922(g), 924(c) and others. I have also

Case 3:19-mj-01054-DCP Document 2 Filed 05/31/19 Page 1of24 PagelD#: 6
received training and conducted investigations involving illicit drugs and the distribution of illicit
drugs in violation of Title 21, United States Code, Sections 841(a)(1), 843(b), 846 and others.

3. I am investigating Dominique MCKENZIE (“MCKENZIE”), aka “D-Paid,” who
is suspected of engaging in the business of importing, manufacturing, or dealing in firearms, in
violation of Title 18, United States Code, Section 922(a)(1)(a); and acquiring a firearm from a
Federal Firearms Licensee (FFL) through false statements, in violation of Title 18, United States
Code, Section 922(a)(6).

4, I am submitting this affidavit in support of an application for a warrant to search
the following cellular telephones: A blue in color alcatel flip phone bearing IMEI:
014892005471176, as described in Attachment A (hereinafter “TARGET DEVICE A”) and an
Apple iPhone in a black in color Otterbox phone case bearing IMEI: 354840090692774,
described in Attachment B (hereinafter “TARGET DEVICE B”). Both TARGET DEVCIE A
and TARGET DEVICE B are presently being stored in secure law enforcement facility located at
710 Locust Street, Suite 514, Knoxville, TN 37902.

5. Because this affidavit is being submitted for the limited purpose of establishing
probable cause for a search warrant authorizing the search of TARGET DEVICE A and
TARGET DEVICE B, I have not included each and every fact known to me concerning this
investigation. Instead, I have set forth only the facts that I believe are necessary to establish
probable cause to believe that TARGET DEVICE A and TARGET DEVICE B contain evidence,
fruits, and instrumentalities of violations of Title 18, United States Code, Section 922, as further

described in Attachment C.

Case 3:19-mj-01054-DCP Document 2 Filed 05/31/19 Page 2 of 24 PagelD#: 7
PROBABLE CAUSE

6. On February 6, 2019, I received information from the ATF’s Nashville Intel
Group of several suspicious purchases by MCKENZIE of semi-automatic firearms in the Eastern
District of Tennessee, where he had mostly bought the same make, model and caliber firearm.
MCKENZIE was also known to have a possible affiliation with the Crip’s in Knoxville, TN.
Based on my training and experience, this type of activity could be indicative of firearms
trafficking. As such, we began to investigate MCKENZIE.

7. -  OnFebruary 11, 2019, I went to Shoot Point Blank, located at 620 Corporate
Point Way, Knoxville, TN 37932, to obtain copies of the Firearms Transaction Record, ATF
Form 4473 (hereinafter referred to as “ATF Form 4473”), that MCKENZIE filled out to
purchase multiple firearms on January 20, January 21, and February 9, 2019. On February 14,
2019, I went to Smoky Mountain Guns and Ammo, located at 2320 Winfield Dunn Pkwy,
Sevierville, TN 37876, to obtain copies of the ATF Form 4473’s that MCKENZIE filled out to
purchase firearms on October 18 (2 firearms), October 19, and November 21, 2018. For all ATF
Form 4473s obtained from Shoot Point Blank and Smoky Mountain Guns and Ammo,
MCKENZIE listed 4121 Deer Creek Drive, Knoxville, TN 37912 as being his address and that
he was the “actual transferee/buyer of the firearm.”

8. On February 18, 2019, MCKENZIE went to Crossroads Firearms, located at 5703
N. Broadway, Knoxville, Tennessee 37918, and filled out the ATF Form 4473, to purchase two
- Century Arms, Micro Draco, semi-automatic pistols. On the ATF Form 4473, MCKENZIE
listed 4121 Deer Creek Drive, Knoxville, TN 37912 as being his address and he also indicated
that he was the “actual transferee/buyer of the firearm.” The ATF Form 4473, provides a

warning that “You are not the actual transferee/buyer if you are acquiring the firearm on behalf

3

Case 3:19-mj-01054-DCP Document 2 Filed 05/31/19 Page 3 of 24 PagelD#: 8
of another person.” I observed MCKENZIE leave Crossroads Firearms carrying the two
firearms, which were in two black-in-color boxes, and place the firearms in the rear passenger
door of MCKENZIE’S 2012 silver Nissan Maxima bearing Tennessee License Plate Number
7TN54W6.

9. I, along with an officer with the Knoxville Police Department (“KPD”),
conducted mobile surveillance of MCKENZIE leaving Crossroads Firearms. We witnessed
MCKENZIE going directly to 4121 Deer Creek Drive, Knoxville, TN 37912. We also observed
MCKENZIE parked in the driveway of the residence with the vehicle still running. We were
unable to see whether MCKENZIE took the firearm into 4121 Deer Creek Drive, Knoxville, TN
37912. MCKENZIE stayed at the residence for approximately nine minutes before leaving. We
were not able to maintain mobile surveillance of MCKENZIE after leaving the residence, due to
the fact that MCKENZIE was traveling at a high rate of speed.

10. On February 19, 2019, I went to Crossroads Firearms to retrieve the ATF Form
4473 filled out by MCKENZIE and was informed by an employee that MCKENZIE purchased
the two Century Arms, Micro Draco, semi-automatic pistols from Black Market Arms LLC,
located at 916 County Road 281, Auxvasse, MO 65231, and had the firearms transferred to
Crossroads Firearms so that MCKENZIE could complete the purchase. An employee at
Crossroads Firearms gave us the paperwork that was sent with the firearms from Black Market
Arms, LLC, which details the transfer of the firearms from Black Market Arms, LLC to
Crossroads Firearms, as well as listing MCKENZIE as the customer along with his phone
number. J also reached out to Black Market Arms,.LLC via electronic mail (e-mail) for further
details of the purchase. Black Market Arms, LLC informed me that MCKENZIE purchased the

firearms in his name, utilizing 4121 Deer Creek Drive, Knoxville, TN 37912 as his address. The
4

Case 3:19-mj-01054-DCP Document 2 Filed 05/31/19 Page 4of 24 PagelD#: 9
purchase of the firearms were accommodated through gunbroker.com and MCKENZIE utilized a
‘credit card to complete the purchase.

11. On February 21, 2019, an offline search of NCIC was conducted for all the
firearms that MCKENZIE had purchased to date. The search revealed that on January 2, 2019,
the KPD conducted a vehicle stop of a white Dodge Durango for speeding and window tint
violations. The driver and sole occupant of the vehicle was Tevae Stewart (“STEWART”). Asa
result of the vehicle stop, KPD officers came into contact with two firearms that STEWART had
in his possession. One of the firearms, a Glock, Model 27, .40 caliber pistol, serial number
CBE163US, was purchased by MCKENZIE on November 21, 2018. This was verified by the
ATF Form 4473 I received from Smoky Mountain Guns and Ammo on February 14, 2019. Law
enforcement intelligence shows that STEWART is affiliated with gangs in the Knoxville, TN
area.

12. On February 22, 2019, I received KPD Incident Report #18-012892, which
detailed the arrest of Stephon Matthews (“MATTHEWS”) and Jerrell Davis ““CDAVIS”), from
April 1, 2018. Both MATTHEWS and DAVIS are members of the Rollin 60s Crip street gang in
the Knoxville, Tennessee area. During that arrest, DAVIS was found to be in possession of
approximately 55.74 grams of marijuana and an additional 48.73 grams of marijuana was
recovered from the center console of MATTHEWS’ vehicle. Also recovered from the vehicle
was a Glock, Model 23, .40 caliber pistol, serial number MSH053. Ina post arrest interview,
MATTHEWS admitted to KPD officers that the firearm belonged to him and that MCKENZIE
had purchased the firearm for him several months ago. MATTHEWS further stated that he

needed the firearm for protection while traveling in the “eastside” of Knoxville, which based on

Case 3:19-mj-01054-DCP Document 2 Filed 05/31/19 Page 5 of 24 PagelD #: 10
my experience, is a danger related to selling illegal narcotics and gang activity that
MATTHEWS is involved in.

13. On February 26, 2019, MCKENZIE went to Crossroads Firearms, located at 5703
N. Broadway, Knoxville, Tennessee 37918, and completed the purchase of a Glock, Model 27,
semi-automatic pistol, bearing serial number KSX198, as well as buying ammunition and
firearms parts/accessories. On the ATF Form 4473, MCKENZIE again provided his address as
being 4121 Deer Creek Drive, Knoxville, TN 37912. On the ATF Form 4473, MCKENZIE
again indicated that he was the “actual transferee/buyer of the firearm.” After completing the
purchase, I observed MCKENZIE leave the store carrying a white bag and entered the driver’s
side door of MCKENZIE’S silver Nissan.

14. __I, along with agents from the ATF Knoxville Field Office and KPD officers,
established mobile surveillance of MCKENZIE leaving Crossroads Firearms. We witnessed
MCKENZIE go directly to Applebee’s Grill, located at 5316 Central Avenue Pike, Knoxville,
Tennessee. After several minutes of MCKENZIE waiting inside his vehicle in the parking lot of
Applebee’s, we observed a 2010 Black Ford Taurus bearing Tennessee License Plate Number
6L18B6 pull into a parking spot next to where MCKENZIE was parked. The vehicle was
registered to Lucky Ja Quan Clark (“CLARK”). CLARK is also affiliated with a street gang in
the Knoxville; Tennessee area. We then observed MCKENZIE exit his vehicle, go to the driver
side door of the black Ford Taurus, and hand a white bag to the driver, who matched CLARK’S
physical description. After the transaction was complete, both MCKENZIE and CLARK leave
the restaurant parking lot.

15. On February 27, 2019, University of Tennessee Medical Center (UTMC) Police

arrested CLARK on UTMC property for state firearm and narcotics charges. CLARK was
6

Case 3:19-mj-01054-DCP Document 2 Filed 05/31/19 Page 6 of 24 PagelD#: 11
arrested for being in possession of the Glock, Model 27 that MCKENZIE had purchased on
February 26, 2019, approximately .69 pounds of marijuana, a scale, a box of sandwich baggies,
and several other items. Investigation further disclosed that CLARK was at UTMC to visit with
STEWART who had been shot earlier that night in what is believed to be a gang related
shooting. In a post arrest interview, CLARK stated that MCKENZIE had purchased the Glock,
Model 27 for him.
16. On March 5, 2019, a state search warrant was obtained for the cellular telephone

that CLARK was in possession of at the time of his arrest by UTMC Police on February 27,
2019. On March 11, 2019, I reviewed messages between CLARK and MCKENZIE regarding
the purchase of the Glock, Model 27 on February 26, 2019 from Crossroads Firearms by
MCKENZIE. The following conversation occurs between CLARK and MCKENZIE from
February 20, 2019 to February 26, 2019: |

CLARK: Yo bro

MCKENZIE: What it do

CLARK: Wassup bro

MCKENZIE: On the block chilln what it do

CLARK: Shit im going to cali tonight i sold da otha tho

CLARK: Ill b back Sunday ima hyu n give u da money to get me right

MCKENZIE: Sayless I got you

CLARK: Im back bro

CLARK: How much u need

MCKENZIE: What you want

CLARK: Glock 23

Case 3:19-mj-01054-DCP Document 2 Filed 05/31/19 Page 7 of 24 PagelD #: 12
CLARK: How much is dey

MCKENZIE: Brand new or used

CLARK: Either wats both

CLARK: Long as its clean idk

CLARK: I got 400 or do I need spend more

MCKENZIE: Gotta spend more than 4

CLARK: How much I aint trippn

MCKENZIE: Let me go gind one Ili let you no

MCKENZIE: Do you have cash app

CLARK: No do i need it

MCKENZIE: Gen4 Glock 23 500 plus tax

CLARK: Bet do dat

MCKENZIE: I might can get you a gen 5 Glock 23 for like 60 more
CLARK: Wats da difference

MCKENZIE: Gen 5 is the new glocks

CLARK: Just do gen 4

MCKENZIE: You do know you gotta pay me a lil fee

CLARK: How much i aint trippn bro

MCKENZIE: If you gotta a chick or a homie that’s 21 and older you can send
them to the place and get it and don’t have to pay a lil fee |
CLARK: Ok bet bro.

CLARK: Ill let u kno i ant trippn on giving u sumn for doing it tho

MCKENZIE: Ok I’ll get it then

Case 3:19-mj-01054-DCP Document 2 Filed 05/31/19 Page 8 of 24 PagelD #:13
CLARK: How much was it in all plus da fee
CLARK: If i get da gen 4
MCKENZIE: Ima just charge ya 60. So 499 plus tax then my 60 gone be like 620
MCKENZIE: Smokey mountain might be cheaper. Call em for me and see how
much they got Glock 23 for
CLARK: Ok
CLARK: Wats its called smoky mountain what
MCKENZIE: Smokey mountain gun and knife shop
CLARK: Wat time u get off
CLARK: N ill pay u
CLARK: *sends screenshot of google search for smokey mountain guns &
knifes*
CLARK: This the place
, MCKENZIE: Yes
MCKENZIE: Ok
MCKENZIE: It’s gone be a lil extra cuz that’s in Gatlinburg bt I got you
CLARK: I mighy have one ima hyu if i ont get it
CLARK: Hmu wen u get off
MCKENZIE: You get something
CLARK: Na get me one
MCKENZIE: Which one
CLARK: Glock 23

CLARK: U aint gotta go to da one i sent cuz dey close at 5

9

Case 3:19-mj-01054-DCP Document 2 Filed 05/31/19 Page 9 of 24 PagelD#: 14
MCKENZIE: Da one for 500?? Wya
CLARK: Im at applebees
MCKENZIE: Might need to meet you or cash app
CLARK: By east town
MCKENZIE: Which Applebees
MCKENZIE: Cash app?
CLARK: Wya
MCKENZIE: Western
CLARK: I aint got cash app
MCKENZIE: Wya
CLARK: Esst in burlington
CLARK: Wya
| MCKENZIE: Pull up to h block
MCKENZIE: Wya
MCKENZIE: Aye. I just thought about it. I can’t make it to Smokey mountain.
Ion get off work until 5. Will take bout a hr to get up there
CLARK: Ite bro
MCKENZIE: I can make it to broadway tho
MCKENZIE: It’s up to you
MCKENZIE: I’m on my lunch break at work J can meet you if you wanna go
' CLARK: Im at studio go for me ill come get it soon as I leave da stu
MCKENZIE: I can’t have my phone at my job. I go back at 1. And I’Il have my

other break at 3

10

Case 3:19-mj-01054-DCP Document 2 Filed 05/31/19 Page 10 of 24 PagelD #: 15
CLARK: Bet just hmu bout 3 ill meet u thete if u wabna do it like dat
CLARK: There
MCKENZIE: Ight ima send you my address
MCKENZIE: 7005 Middlebrook Pike, Knoxville, TN 37909 at 3
CLARK: Its wen u want me come there
MCKENZIE: Yea
CLARK: Or u wanna just meet at da da gun shop
MCKENZIE: Unless you can be here in 20 mins
CLARK: Na im at studio later
CLARK: J already gave u da money bro
MCKENZIE: Do you want that one at crossroads?
CLARK: Dats coo
MCKENZIE: Ima get da 27
CLARK: Ye get da 27 wit da extended clip n some hollow tipz
MCKENZIE: Man they said they sold that 27 bt they gotta another one 450 bt I
gotta do another background check
CLARK: But ite
MCKENZIE: I’m here in the back. You. Will see my car
CLARK: Bet
MCKENZIE: Wya dude
_ CLARK: Pullin up

MCKENZIE: Ok

11

Case 3:19-mj-01054-DCP Document 2 Filed 05/31/19 Page 11 of 24 PagelD #: 16
It is notable that in the conversation between CLARK and MCKENZIE, MCKENZIE tells
CLARK that MCKENZIE charges a fee for purchasing the firearm for CLARK and that the fee
is $60.

| 17. [also reviewed several text message conversations on CLARK’s cellular device
regarding illegal narcotics sales. The messages show that CLARK is actively engaged in the
sale/trafficking of illegal narcotics in the Eastern District of Tennessee.

18. On March 29, 2019, MCKENZIE went to Shoot Point Blank, located at 620
Corporate Way, Knoxville, TN 37932 to purchase a Century Arms, Model Micro Draco, 7.62 x
39 caliber, semi-automatic pistol, bearing serial number PMD-10328-19. On the ATF Form
4473, MCKENZIE again provided his address as being 4121 Deer Creek Drive, Knoxville, TN
37912. On the ATF Form 4473, MCKENZIE again indicated that he was the “actual
transferee/buyer of the firearm.” MCKENZIE did not receive the firearm that day, because the
background check from TBI was delayed. While at the store, MCKENZIE informed an
employee of Shoot Point Blank that he was in possession of a bump stock. MCKENZIE told the
employee the bump stock was legal because it was “grandfathered in.” The employee informed
MCKENZIE that all bump stocks were now illegal. Based on the current state of the law, the
employee did provide MCKENZIE with accurate information.

19. On March 30, 2019, MCKENZIE returned to Shoot Point Blank to complete the
_ purchase. J, along with other members of law enforcement, observed MCKENZIE leave Shoot
Point Blank and drive to various locations, one of which was 4121 Deer Creek Drive, Knoxville,
TN 37912, before meeting an individual named Jeffrey Lee Schwartz (“SCHWARTZ”) at the
gas pumps of the Fresh Market and Deli at 2418 N. Central Street, Knoxville, TN 37917. Law

enforcement witnessed MCKENZIE take a brown gun box from the rear passenger door of his

12

Case 3:19-mj-01054-DCP Document 2 Filed 05/31/19 Page 12 of 24 PagelD #: 17
vehicle and hand it to SCHWARTZ. After the exchange, we performed a stop of SCHWARTZ’s
vehicle and questioned him about the gun purchase. SCHWARTZ stated he met MCKENZIE at
a club and that he had given MCKENZIE approximately $850.00 to purchase the firearm for
him. SCHWARTZ stated he was previously denied a firearm purchase at Smoky Mountain Guns
and Ammo on March 28, 2019. SCHWARTZ stated he utilized various messaging applications
on his cellular device to coordinate the purchase of the firearm with MCKENZIE. As officers
were speaking with SCHWARTZ, MCKENZIE approached the officers. I, along with another
ATF agent approached MCKENZIE and began questioning him. MCKENZIE stated he had
come back to get his gun from SCHWARTZ. MCKENZIE stated he had bought the firearm that

same day and gave it to SCHWARTZ to hold onto for him, while he did a couple of things
because his house had been broken into recently. MCKENZIE handed me a receipt from Shoot
Point Blank showing the purchase of the firearm for $829.36. MCKENZIE stated he did not sell
the firearm to SCHWARTZ. I asked MCKENZIE if he had a bump stock. He stated he got rid
of it on March 26th, which coincides with the date the law changed outlawing all bump stocks.
MCKENZIE smirked when he made that statement. MCKENZIE stated that he resides at two
residences, 4834 Scheel Road, Apartment #109, Knoxville, TN 37912 and 4121 Deer Creek
Drive, Knoxville, TN 37912. MCKENZIE stated that Tennessee was a right to buy and sell state
and he could sell as many firearms as he wanted. MCKENZIE gave us permission to search his
vehicle. We searched the vehicle and found no evidence of gun trafficking. MCKENZIE’s
statement was inconsistent with the information we had obtained from SCHWARTZ.

20. To date, ATF is aware of approximately 14 firearms that MCKENZIE has

purchased from Federal Firearms Licensed (FFL) businesses and believe MCKENZIE could

have purchased additional firearms from private individuals to be resold. These firearms have

13

Case 3:19-mj-01054-DCP Document 2 Filed 05/31/19 Page 13 of 24 PagelD #: 18
been purchased from approximately October of 2018 to March 2019. All 14 firearms were semi-
automatic pistols. Based on my training and experience individuals who purchase large
quantities of firearms that are the same/similar in make, model or style is an indication of
firearms trafficking. Furthermore, as detailed in this affidavit, MCKENZIE is a source of supply
for firearms to gang members, associates of gang members and drug traffickers in the Knoxville,
Tennessee area.

21. On April 17, 2019, ATF executed a federal arrest warrant for MCKENZIE as well
as a federal search warrant at 4834 Scheel Road, Apartment #109. Knoxville, TN 37912 and
4121 Deer Creek Drive, Knoxville, TN 37912 for evidence of firearms trafficking by
MCKENZIE. This search warrant included authority to seize electronic devices of MCKENZIE
to include cellular telephones. Agents observed MCKENZIE leaving his apartment, 4834 Scheel
Road, Apartment #109, and MCKENZIE was taken into custody without incident. Search
incident to arrest resulted in Agents recovering TARGET DEVICE A and TARGET DEVICE B
from MCKENZIE’S person. As a result of the search warrants, Agents seized several items;
however, Agents did not observe any of the firearms that MCKENZIE has purchased from FFL
businesses in either residence.

22. As previously mentioned, investigators know of at least four separate firearms,
which have been found in possession of four separate individuals, all with gang affiliation, that
have obtained those firearms from MCKENZIE.

23. Based upon my training and experience, it is common for criminals to conceal
evidence of unlawful activity within their cellular telephones. I know that criminals utilize
cellular telephones to conduct their business and plan crimes; which in this case, is conducting

straw purchases and firearms trafficking. I am also aware that cellular telephones provide

14

Case 3:19-mj-01054-DCP Document 2 Filed 05/31/19 Page 14 of 24 PagelD # 19
criminals with mobile access and control over their illegal trade. They often utilize cellular
telephones to communicate with one another in furtherance of their activities. I know that
cellular telephones frequently retain information for long periods of time, including retaining call
histories, text messages, voicemail messages, photographs, internet history, GPS location and
other information that can be retrieved from the cellular telephone even long after the cellular
telephone ceased to be used. If unused and unaltered, like TARGET DEVICE A and TARGET
DEVICE B, data can remain indefinitely. In addition, it is common for criminals to utilize
multiple cellular telephones to further their ongoing criminal activity. Criminals utilize multiple
cellular telephones to try to conceal their criminal activity or enterprise as a way to thwart law
enforcement. In this case, we have evidence of firearms sales to MCKENZIE through FFL’s for
14 semi-automatic pistols. We also know of at least two (2) instances where communication
through cellular telephones were utilized to facilitate straw purchases of firearms by
MCKENZIE. Cellular telephones are best analyzed in an offsite environment where the
appropriate equipment can be used to download the data off the cellular telephone and preserve a
copy of the downloaded material for inspection.

Technical Terms

24. Based on my training and experience, I use the following technical terms to
convey the following meanings:

a. A wireless telephone (or mobile telephone, or cellular telephone) is a handheld
wireless device used for voice and data communication through radio signals. These telephones
send signals through networks of transmitter/receivers, enabling communication with other
wireless telephones or traditional “land line” telephones. A wireless telephone usually contains a

“call log,” which records the telephone number, date, and time of calls made to and from the
15

Case 3:19-mj-01054-DCP Document 2 Filed 05/31/19 Page 15 of 24 PagelD #: 20
phone. In addition to enabling voice communications, wireless telephones offer a broad range of
capabilities. These capabilities include: storing names and phone numbers in electronic “address
books;” sending, receiving, and storing text messages and e-mail; taking, sending, receiving, and
storing still photographs and moving video; storing and playing back audio files; storing dates,
appointments, and other information on personal calendars; and accessing and downloading
information from the Internet. Wireless telephones may also include global positioning system
(“GPS”) technology for determining the location of the device.

b. Digital camera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a variety of fixed and
removable storage media to store their recorded images. Images can usually be retrieved by
connecting the camera to a computer or by connecting the removable storage medium to a
separate reader. Removable storage media include various types of flash memory cards or
miniature hard drives. Most digital cameras also include a screen for viewing the stored images.
This storage media can contain any digital data, including data unrelated to photographs or
videos.

c. GPS: A GPS navigation device uses the Global Positioning System to display its
current location. It often contains records the locations where it has been. Some GPS navigation
devices can give a user driving or walking directions to another location. These devices can
contain records of the addresses or locations involved in such navigation. The Global Positioning
System (generally abbreviated ““GPS”) consists of 24 NAVSTAR satellites orbiting the Earth.
Each satellite contains an extremely accurate clock. Each satellite repeatedly transmits by radio a
mathematical representation of the current time, combined with a special sequence of numbers.

These signals are sent by radio, using specifications that are publicly available. A GPS antenna

16

Case 3:19-mj-01054-DCP Document 2 Filed 05/31/19 Page 16 of 24 PagelD #: 21
on Earth can receive those signals. When a GPS antenna receives signals from at least four
satellites, a computer connected to that antenna can mathematically calculate the antenna’s
latitude, longitude, and sometimes altitude with a high level of precision.

d. PDA: A personal digital assistant, or PDA, is a handheld electronic device used
for storing data (such as names, addresses, appointments or notes) and utilizing computer
programs. Some PDAs also function as wireless communication devices and are used to access
the Internet.and send and receive e-mail. PDAs usually include a memory card or other
removable storage media for storing data and a keyboard and/or touch screen for entering data.
Removable storage media include various types of flash memory cards or miniature hard drives.
This removable storage media can store any digital data. Most PDAs run computer software,
giving them many of the same capabilities as personal computers. For example, PDA users can
work with word-processing documents, spreadsheets, and presentations. PDAs may also include
global positioning system (“GPS”) technology for determining the location of the device.

25. Based on my training, experience, and research, I know that cellular devices such
as either TARGET DEVICE, even flip phones; may have capabilities that frequently include
acting as a wireless telephone, digital camera, GPS navigation device, and PDA. In my
training and experience, examining data stored on devices of this type can uncover, among other
things, evidence that reveals or suggests who possessed or used the device, evidence of a crime,
or point toward the existence of evidence in other locations. This data can be evidence of a
crime, indicate the identity of the user of the digital device, or point toward the existence of

evidence in other locations.

17

Case 3:19-mj-01054-DCP Document 2 Filed 05/31/19 Page17 of 24 PagelD #: 22
Electronic Storage and Forensic Analysis

26. Based on my knowledge, training, and experience, I know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the device. This information can
sometimes be recovered with forensics tools.

27. Forensic evidence. As further described in Attachment C, this application seeks
permission to locate not only electronically stored information that might serve as direct
evidence of the crimes described on the warrant, but also forensic evidence that establishes how
the particular TARGET DEVICE was used, the purpose of its use, who used it, and when. There
is probable cause to believe that this forensic electronic evidence might be on the particular
TARGET DEVICE because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a file (such as a
paragraph that has been deleted from a word processing file).

b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of occupancy”
while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw conclusions about
how electronic devices were used, the purpose of their use, who used them, and when.

d. The process of identifying the exact electronically stored information on a storage
medium that are necessary to draw an accurate conclusion is a dynamic process. Electronic

evidence is not always data that can be merely reviewed by a review team and passed along to
18

Case 3:19-mj-01054-DCP Document 2 Filed 05/31/19 Page 18 of 24 PagelD #: 23
investigators. Whether data stored on a computer is evidence may depend on other information
stored on the computer and the application of knowledge about how a computer behaves.
Therefore, contextual information necessary to understand other evidence also falls within the
scope of the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is not present on a
storage medium.

f. Internet: The Internet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet, connections
between devices on the Internet often cross state and international borders, even when the
devices communicating with each other are in the same state.

28. The nature of cellular phone-related evidence requires forensic analysts to
employ a vatiety of different techniques to search for, document, and obtain electronic evidence.
The search procedure may include the following techniques (the following is a nonexclusive list,
as other search procedures may be used):

a. examination of all of the data contained in the cellular telephone, and/or memory
storage devices in the cellular telephone to view the data and determine whether that data falls
within the items to be seized as set forth herein;

b. searching for and attempting to recover any deleted, hidden, or encrypted data to
determine whether that data falls within the list of items to be seized as set forth herein;

c. surveying various file directories and the individual files they contain;

d. opening files in order to determine their contents;

e. scanning storage areas;

19

Case 3:19-mj-01054-DCP Document 2 Filed 05/31/19 Page 19 of 24 PagelD #: 24
f. performing keyword searches through all electronic storage areas to determine
whether occurrences of language contained in such storage areas exist that are likely to appear.
29. Because this warrant seeks only permission to examine only TARGET DEVICE
A and TARGET DEVICE B, which are already in law enforcement’s possession, the execution
of this warrant does not involve the physical intrusion onto a premises. Consequently, I submit
there is reasonable cause for the Court to authorize execution of the warrant at any time in the
day or night.
CONCLUSION
30. In light of the foregoing, there is probable cause to search TARGET DEVICE A

and TARGET DEVICE B, as set forth in Attachment C, for evidence of firearms trafficking.

Respectfully submitted,

a

CEL
Matthew A. Ernst
Special Agent
ATF

—

 

 

Subscribed and sworn to before me on this2Lot day of April, 2019

Tow. Bok

DEBRA C. POPLIN a. |
United States Magistrate Judge

20

Case 3:19-mj-01054-DCP Document 2 Filed 05/31/19 Page 20 of 24 PagelD #: 25
ATTACHMENT A

: 014892005471176

IMEI

ing

A blue in color alcatel flip phone bear

 

 

BANC in
S OP aasomtn eee ‘
cee

bbSNaLaZ-Nvvor

BUND UL OPE,
GON 20 JTdS OV N
#962000 CI UoNEJeDag YooIaNig

Nrvoy

0H
PUYNOVH
SLONFOOWe'Ol S03

  

    
     

 

              

Case 3:19-mj-01054-DCP Document 2 Filed 05/31/19 Page 21 of 24 PagelD #: 26
ATTACHMENT B

Apple iPhone in a black in color Otterbox phone case bearing IMEI: 354840090692774

  

 

Case 3:19-mj-01054-DCP Document 2 Filed 05/31/19 Page 22 of 24 PagelD #: 27
 

Case 3:19-mj-01054-DCP Document 2 Filed 05/31/19 Page 23 of 24 PagelD #: 28
ATTACHMENT C

1. All records on TARGET DEVICE A and TARGET DEVICE B described in Attachment A
and B that relate to violations of Title 18, United States Code, Sections 922(a)(6) and
- 922(a)(1)(a) as follows:

a. All communications, in whatever form, that relate to, further in any way, or constitute
evidence of firearms trafficking and straw purchasing of firearms, including all records
related to those communications.

b. All photographs, videos, audio recordings, and text messages that relate to, further in any
way, or constitute evidence of firearms trafficking or straw purchasing of firearms.

c. All data, communications, information, and records, in whatever form, that have any
tendency to establish the physical location of the particular TARGET DEVICE.

d. All.data, communications, information, and records, in whatever form, that have any
tendency to establish the actual or intended physical location of MCKENZIE, or that of
any of his associates involved in criminal activity.

e. All data, communications, information, and records, in whatever form, that establish the
identity or location of individuals facilitating firearms trafficking or straw purchasing of
firearms.

2. Evidence of user attribution showing who used or owned the particular TARGET DEVICE at
the time the electronically stored evidence described in this warrant was created, edited, or
deleted, such as logs, phonebooks, saved usernames and passwords, documents, and browsing
history.

As used above, the terms “records” and “information” include all of the foregoing items of
evidence in whatever form and by whatever means they may have been created or stored.

Case 3:19-mj-01054-DCP Document 2 Filed 05/31/19 Page 24 of 24 PagelD #: 29
